254 F.2d 509
Willie WALKER, Appellant,v.UNITED STATES of America, Appellee.
No. 13409.
United States Court of Appeals Sixth Circuit.
April 23, 1958.

Alexander H. Martin, Jr., Cleveland, Ohio, for appellant.
Sumner Canary and James C. Sennett, Jr., William J. O'Neill, Cleveland, Ohio, for appellee.
Before SIMONS, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
Appellant was tried by jury and found guilty under a four-count indictment charging violations of internal revenue laws pertaining to the illegal possession of distilled spirits and the illegal operation of a still. Sections 5174(a), 5606, 5216 and 5008(b), Title 26 U.S.Code.


2
Appellant's chief contention on this appeal is that the Government's evidence was insufficient to identify him as the person engaged in such illegal operations. Although some of the evidence was circumstantial and not conclusive, we are of the opinion that the evidence in its entirety was sufficient to take the case to the jury on this issue and to sustain the verdicts.


3
We find no prejudicial error in the rulings of the District Judge complained of by appellant and no merit in appellant's further contention that the remarks of the District Judge to appellant's counsel in making certain rulings and in his instructions to the jury were unwarranted and prejudicial to the rights of the appellant.


4
It is ordered that the judgment be and is affirmed.